Citation Nr: 9908573	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of housebound status.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1970.




The Board of Veterans' Appeals' Board (Board) notes that the 
issue on appeal stems from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.

This case was last Remanded by the Board in July 1998 in 
order to obtain additional clarifying medical data.  That 
development having been completed the case was forwarded to 
the Board for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In this case, the veteran is claiming entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person or on account of housebound 
status.  The record shows that service connection has been 
granted for dysthymic disorder, major depression, post-
traumatic stress disorder, evaluated as 100 percent 
disabling.



The Board recognizes that increased compensation is payable 
by reason of need for aid and attendance or by reason of 
being housebound.  38 U.S.C.A. § 1114(k), (l) (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.350(a)(2)(b)(3), (4)(i) (1998).  

Special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable, in part, for being bedridden or so 
helpless as to be in need of regular aid and attendance, 
based on the criteria set forth at 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.350(b)(3) and (4).  

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  




Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).  

The veteran also seeks entitlement to a special monthly 
compensation based on housebound status.  The special monthly 
compensation provided by 38 U.S.C.A. § 1114(s) is payable 
where the appellant has a single service-connected disability 
rated as 100 percent and, 

(1)  Has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different 
anatomical segments or bodily systems, or 

(2)  Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will 
continue throughout his or her lifetime.  

38 C.F.R. § 3.350(i).  






The record shows that in July 1998, the Board remanded this 
case for an examination by a specialist in psychiatry and an 
opinion as to whether the veteran's service-connected 
psychiatric disability has rendered him housebound or in need 
of the regular aid and attendance of the another person to 
protect him from hazards and dangers in his daily 
environment.  Any opinions expressed were to be accompanied 
by a complete rationale.  

The report of a VA psychiatric examination dated September 
1998 with comments by the examiner was not adequately 
responsive to the Board's Remand.  The Board notes that the 
Court has held that the appellant has a right, as a matter of 
law, to compliance with the remand orders of the Court and 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service-
connected psychiatric disability since 
July 1998.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in psychiatry who has not 
previously evaluated the veteran, if 
possible, to determine whether, as the 
result of his service-connected 
psychiatric disability characterized as 
dysthymic disorder, major depression, and 
post-traumatic stress disorder, alone, he 
has been rendered housebound or is in 
need of regular aid and attendance to 
protect him from the dangers in his 
environment, etc. The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  The 
examiner must be requested to provide an 
opinion as to whether the veteran's 
service-connected psychiatric disability 
has rendered him housebound or in need of 
the regular aid and attendance of the 
another person to protect him from 
hazards and danger in his daily 
environment.  Any opinions expressed must 
be accompanied by a complete rationale.  
The examiner should only consider the 
manifestations and impairment associated 
with the veteran's service-connected 
psychiatric disability when making his 
determination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 ( 1998)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
special monthly compensation by reason of 
being in need of regular aid and 
attendance, or on account of being 
housebound.

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 7 -


